Opinion issued December 18, 2008












In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00874-CR
____________

DAVID BUSTOS, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 262nd District Court 
Harris County, Texas
Trial Court Cause No. 1167478



MEMORANDUM  OPINION
 On November 5, 2008, appellant (1) filed a motion to dismiss the above-referenced appeal.  The motion complies with the Texas Rules of Appellate
Procedure.  See Tex. R. App. P. 42.2(a).
	We have not yet issued a decision.  Accordingly, the motion is granted and the
appeal is dismissed. 
	The Clerk of this Court is directed to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Nuchia and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).








1.    Jerri Yenne, Criminal District Attorney, Brazoria County, Texas